      Case 1:19-cr-00230-ELR-LTW Document 71 Filed 08/11/21 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA                  *
                                          *
      v.                                  *         1:19-CR-00230-ELR-LTW
                                          *
BENNY DeSHAZER,                           *
                                          *
             Defendant.                   *
                                          *
                                     _________

                                    ORDER
                                    _________

      This matter is before the Court for consideration of Magistrate Judge Linda T.

Walker’s Report and Recommendation (“R&R”) [Doc. 68] that Defendant’s Motions

to Suppress Statements [Docs. 15 and 16] be denied. In the time period allotted for

the parties to object to the R&R, Defendant, by and through counsel, filed objections

[Doc 70].     For the following reasons, the Court ADOPTS the R&R and

OVERRULES Defendant’s objections.

I. Standard of Review

      The district court reviewing an R&R “shall make a de novo determination of

those portions of the report or specified proposed finings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). If neither party objects, the district

judge need only review the R&R for clear error and “may accept, reject, or modify,
      Case 1:19-cr-00230-ELR-LTW Document 71 Filed 08/11/21 Page 2 of 3




in whole or in part, the findings or recommendations made by the magistrate judge.”

Id. A party objecting to an R&R “must specifically identify those findings objected

to. Frivolous, conclusive, or general objections need not be considered by the district

court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (quoting

Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)) (internal quotation marks

omitted.). If there are no specific objections made to factual findings made by the

magistrate judge, there is no requirement that those findings be reviewed de novo.

Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (11th Cir. 1993). Absent objection, the

district court judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate [judge],” 28 U.S.C. § 636(b)(1)(C), and

may accept the recommendation if it is not clearly erroneous or contrary to the law.

Fed. R. Crim. P. 59. In accordance with 28 U.S.C. § 636(b)(1)(C), and Rule 59 of the

Federal Rules of Criminal Procedure, the Court has conducted a de novo review of

those portions of the R&R to which Defendant objects and has reviewed the remainder

of the R&R for plain error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir.

1983).

II. Discussion

      Defendant’s objections to the R&R are based on the Magistrate Judge’s

findings that: (1) he did not subjectively believe that his responses to Special Agent

Bigham’s questions during the November 2018 interview were compelled and that he


                                           2
      Case 1:19-cr-00230-ELR-LTW Document 71 Filed 08/11/21 Page 3 of 3




would lose his benefits if he failed to answer; (2) there was no objective evidence that

Defendant was prohibited from exercising his right to remain silent; (3) the totality of

the circumstances fails to support that the statements made during the November 2018

interview were involuntary; and that (4) the statements made by him during the June

2019 interview were tainted by the illegal nature of the November 2018 interview.

III. Conclusion

       After conducting a de novo review of those portions of the R&R to which

Defendant objects, and reviewing the remainder of the R&R for plain error, this Court

finds that the Magistrate Judge’s factual and legal conclusions are correct.

Accordingly, the Court OVERRULES Defendant’s Objections and ADOPTS the

R&R as the Opinion and Order of this Court and DENIES Defendant’s Motions to

Suppress Statements [Docs. 15 and 16].

       Defendant is directed to announce within twenty-one (21) days of this Order,

whether he intends to enter a plea or wishes to proceed to trial in this case.1

       SO ORDERED, this 11th day of August, 2021.



                                           ______________________
                                           Eleanor L. Ross
                                           United States District Judge
                                           Northern District of Georgia


1
 This twenty-one (21) day allowance supersedes the date previously given in the Court’s Minute
Order, dated July 26, 2021.

                                              3
